DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 25 July 2022 has been entered.  
Applicant’s arguments regarding the 35 USC 112(f) interpretations and associated 35 USC 112 rejections are persuasive.  In addition, the examiner notes that the claims do not contain any functional limitations.  Accordingly, the 35 USC 112(f) interpretation section and associated 35 USC 112 rejections are withdrawn.
A Priority Objection has been added based on the examiner’s review of the priority documents.
A Claim Objection has been added based on the Applicant’s amendments.
A 35 USC 112(b) rejection has been added.
Applicant’s arguments that the previous references do not teach the claim limitations, see pages 13-19, filed 25 July 2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Accordingly, new grounds of rejection have been provided in the present Office action.  As a result, the present Office action is in a Non-Final status.  New references were found which teach the amended portions of the claims.
Status of the Claims
In the amendment dated 25 July 2022, the status of the claims is as follows: Claims 1-5 and 7-11  have been amended.  Claims 6 and 12 have been cancelled.
Claims 1-5 and 7-11 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/867618 and 62/444,619, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   Neither application 15/867618 nor 62/444,619 discloses a baking compartment.  Accordingly, the present application is entitled to the benefit of the earlier filing date of 1 Aug 2019 (based on application 16/454,997).
Claim Objections
Claim 1 is objected to because of the following informalities:  Recommend replacing the acronym “I/O” with “input/output.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the plurality of toasting compartments comprises an adjustable slot,” which is clear.  In other words, it is clear that there is a plurality of toasting compartments, each having an adjustable slot.  Thus, there must be a plurality of adjustable slots.  However, claim 5 recites the following: 
“The adjustable flatbread toaster-oven with variably sized slots as claimed in claim 1 comprising: the plurality of toasting compartments comprises at least one support tray; and the at least one support tray being slidably mounted within the adjustable slot.”

It is unclear in claim 5 which is required—at least one support tray or a plurality of support trays (one for each adjustable slot).  It is also unclear which “adjustable slot” is being referenced in claim 5- all of the adjustable slots or just one of the adjustable slots?  The Specification refers to “at least one support tray 4” (fig. 3), which appears to be specific to each adjustable slot.  For the purpose of the examination, the limitation will be interpreted as “…the plurality of toasting compartments each comprises at least one support tray; and the at least one support tray being slidably mounted within each adjustable slot.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over DeLeon et al. (US-5584231-A) in view of Goldberg (US-20190282029-A1) and Joseph et al. (US-20130277353-A1).
Regarding claim 1, DeLeon teaches an adjustable flatbread toaster-oven with variably sized slots (“An apparatus to heat or toast tortillas, and uses adjustable food support arrays and heating element arrays,” abstract; a tortilla is construed as being a flatbread) comprising: 
a main housing (exterior of body 12, fig. 1); 
a plurality of toasting compartments (plurality of food enclosures 76, fig. 1); 
each of the plurality of toasting compartments being positioned parallel to each other (as shown in fig. 1, food enclosures 76 are parallel to each other in a horizontal direction); 
the plurality of toasting compartments being distributed across an anterior side (open area 80, fig. 1) of the main housing; 
each of the plurality of toasting compartments comprises an adjustable slot (“When assembled, the sequence of the groups of arrayed elements form a plurality of food enclosures 76, that are adjustable for size and can accommodate different shapes of food within certain practical limit,” column 7, lines 51-53; the gap in between the food enclosures 76 is construed as the claimed “adjustable slot”), a width-adjusting mechanism (cross members 104 and 127, figs. 8 and 9), and a height-adjusting mechanism (rails 142 and 144, fig. 10A); 
the width-adjusting mechanism (cross members 104 and 127, figs. 8 and 9) being movably mounted within the adjustable slot (adjustable using rods 62 and 66, figs, 8 and 9 in each food enclosure 76, fig. 3), wherein the width-adjusting mechanism adjusts the width of the adjustable slot (“slidably attached,” column 7, lines 47-48; see also figs. 3-7); 
the height-adjusting mechanism (rails 140, 142, and 144, fig. 10A) being movably mounted within the adjustable slot (“The rear food basket support rails 142, 144 and 152 are not connected to the rear carrier rail 92, to permit loading and ejection of the food items by use of lifting control rod 164 with handle 64,” column 5, lines 62-65), wherein the height-adjusting mechanism adjusts the height of the adjustable slot (“to accommodate adjustments to the position of the food basket support array,” column 6, lines 6-7); 
the height-adjusting mechanism being positioned perpendicular to the width- adjusting mechanism (rails 140, 142, and 144 are perpendicular to cross members 104 and 127, figs. 8-10A); 
DeLeon does not explicitly disclose a wireless multi-media module; a baking compartment; the main housing comprises a control unit and a control interface; the wireless multi-media module comprises a plurality of speakers, a wireless communication module, and at least one media I/0 port; the control interface being externally mounted onto a first lateral side of the main housing; the wireless multi-media module being integrated within the main housing; the control unit being electronically connected to the control interface and the wireless multi-media module; 216/454,997 the baking compartment being positioned within the main housing; the baking compartment being positioned adjacent to the plurality of toasting compartments; an opening traversing into the baking compartment; a door being hingedly mounted to the main housing; the opening being selectively covered by the door; the plurality of speakers being mounted onto a second lateral side of the main housing; the plurality of speakers being electronically connected to the control unit; the wireless communication module being externally mounted onto the main housing; the wireless communication module being electronically connected to the control unit; the at least one media I/O port being externally mounted onto the first lateral side; the at least one media I/O port being positioned adjacent to the control interface; the at least one media I/O port being electronically connected to the control unit; and the second lateral side being positioned opposite the first lateral side about the main housing.
However, in the same field of endeavor of toaster ovens, Goldberg teaches a wireless multi-media module (wireless controller 328, fig. 5); 
a baking compartment (heating chamber 146, fig. 2); 
the main housing comprises a control unit (actuator area 136, fig. 2, described paras 0039-0040; controller 300, fig. 5) and a control interface (user interface 132, fig. 2); 
the wireless multi-media module being integrated within the main housing (“The computing device 700 can be integrated into the appliance,” para 0070); 
the control unit being electronically connected to the control interface and the wireless multi-media module (fig. 5); 216/454,997 
the baking compartment being positioned within the main housing (heating chamber 146 is within the body exterior of the apparatus, fig. 2); 
the baking compartment being positioned adjacent to the plurality of toasting compartments (toaster assembly 102, fig. 2); 
an opening traversing into the baking compartment (opening 526, fig. 8); 
a door (door 154, fig. 2) being hingedly mounted (“hingedly coupled,” para 0043) to the main housing (as shown in fig. 2); 
the opening being selectively covered by the door (fig. 2); 
the wireless communication module being electronically connected to the control unit (fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of DeLeon to include, a heating chamber with a hinged door stacked below a toaster as well as a main controller 300 and a wireless controller 328 , in view of the teachings of Goldberg, by including the heating chamber 146, as taught by Goldberg, under the adjustable food support arrays, as taught by DeLeon and using the control system, as taught by Goldberg, to control the heating, as taught by DeLeon, in order to use a vertical-stacked configuration for a combination appliance that has a toaster for toasting food such as breads, bagels, and pastries, and contains a separate heating chamber for heating foods such as casseroles, because the amount of countertop space needed for a vertical configuration is significantly reduced in comparison to a horizontal configuration, and so that that the heating apparatus can be remotely monitored, enabling precise cooking management, for example in senior-person households, where the more compact and versatile toaster oven combination necessitates less countertop space and uses less energy than traditional models (Goldberg, paras 0003-0004 and 0029).
DeLeon/Goldberg do not explicitly disclose the wireless multi-media module comprises a plurality of speakers, a wireless communication module, and at least one media I/0 port; the control interface being externally mounted onto a first lateral side of the main housing; the plurality of speakers being mounted onto a second lateral side of the main housing; the plurality of speakers being electronically connected to the control unit; the wireless communication module being externally mounted onto the main housing; the at least one media I/O port being externally mounted onto the first lateral side; the at least one media I/O port being positioned adjacent to the control interface; the at least one media I/O port being electronically connected to the control unit; and the second lateral side being positioned opposite the first lateral side about the main housing.
However, in the same field of endeavor of cooking ovens, Joseph teaches the wireless multi-media module (Android board 452, fig. 5) comprises a plurality of speakers (“speakers,” para 0043), a wireless communication module (“Wi-Fi chip,” para 0043), and at least one media I/0 port (two capacitive touch boards 434, fig. 434; input and output via the touch sensitive film 422 is described, para 0039); 
the control interface (touch screen 420, fig. 5) being externally mounted onto a first lateral side of the main housing (construed as the side facing the exterior top-right, fig. 5); 
the plurality of speakers being mounted onto a second lateral side of the main housing (construed as being the interior bottom-left side, fig. 5; speakers are described as being mounted to board 452, para 0043); 
the plurality of speakers being electronically connected to the control unit (“The audio speakers a microphone and/or a camera may be accessible from the front of display 410 via apertures included therein,” para 0043; see also fig. 6); 
the wireless communication module being externally mounted onto the main housing (‘The separate antenna may be a metal thin film antenna that is included in the controller assembly 440,” para 0043; in fig. 2, the controller assembly 440 is mounted on the exterior); 
the at least one media I/O port being externally mounted onto the first lateral side (capacitive touch boards 434 are mounted on the exterior top-right side, fig. 5); 
the at least one media I/O port being positioned adjacent to the control interface (capacitive touch boards 434 are adjacent to the touch screen 420, fig. 2); 
the at least one media I/O port being electronically connected to the control unit (fig. 6); 
and the second lateral side being positioned opposite the first lateral side about the main housing (construed such that the interior, bottom-left side of the display panel 410 is on the opposite side of the exterior, top-right side of the display panel 410, fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of DeLeon/Goldberg to include, a controller assembly 440, as taught by Joseph, by using a controller assembly 440, as taught by Joseph, in lieu of the actuator area 136, as taught by Goldberg, in order to use an Android system that permits unrestricted use of applications in comparison to typical ovens, including listening to an audio book or favorite music and video while cooking, such a cooking video to assist in making a recipe directly on the oven’s display, or such that a user may make an audio or video call to obtain assistance from a loved one or friend while cooking, e.g., a mother or grandmother giving instructions to a daughter or grandson using the oven or preparing a food item to be cooked in an oven (Joseph, para 0046).
Regarding claim 2, DeLeon teaches the height-adjusting mechanism (rails 140, 142, and 144, fig. 10A) comprises at least one horizontal heating element (adjustable heating plates 174, fig. 11; construed such that the food basket support group 154 in fig. 10A includes the adjustable heating plates 174, fig. 11) and at least one vertical track (notch 305, fig. 16; rail 140 fits into this notch, column 9, line 65-column 10, line 9); 
the at least one vertical track (notch 305, fig. 16) traversing into a lateral surface (lower edge 230, fig. 16) of the adjustable slot (lower edge 230 is in the open area 80, where the food enclosures 76 rest, fig. 1); 
the at least one vertical track (notch 305, fig. 16) being positioned perpendicular to the horizontal heating element (the notch 305 is tangential to the adjustable heating plates 174, fig. 13, which is construed as being “perpendicular” to the circular plates); 
the at least one horizontal heating element (adjustable heating plates 174, fig. 13) being slidably engaged to the at least one vertical track (“control rod 62 is used to adjust the entire food basket support group 154 into the desired position,” column 5, lines 61-62; “The food basket front positioning rail 140 with handle 62 is adjusted so that the crossmember 152 ending in control handle 62 (see FIG. 10A) falls into one of the notches 305,” column 9, line 67-column 10, line 3; handle 62 is connected to rail 90, fig. 10A; “Adjustable heating plates 174 are arrayed along the length of and slidably connected to the front and rear carrier rails 90 and 92,” column 6, lines 60-63); and 
the at least one horizontal heating element (adjustable heating plates 174, fig. 13) being positioned parallel to a horizontal surface of the adjustable slot (food enclosures 76, fig. 1; food enclosures 76 are parallel to the food support screens 100 and 124, fig. 13).
Regarding claim 3, DeLeon teaches the width-adjusting mechanism (cross members 104 and 127, figs. 8 and 9) comprises at least one vertical heating element (fixed position heating plates 190, fig. 12; construed as being part of the width-adjustment part) and at least one horizontal track (slot 301, fig. 16); 
the at least one horizontal track (slot 301, fig. 16) traversing into a lateral surface (lower edge 230, fig. 16) of the adjustable slot (lower edge 230 is in the open area 80, where the food enclosures 76 rest, fig. 1); 
the at least one horizontal track (slot 301, fig. 16) being positioned perpendicular to the at least one vertical heating element (the heating plats 190, fig. 12 are construed as extending in a radial direction, which is perpendicular to the slot 301, fig. 16); and 
the at least one vertical heating element being slidably engaged to the at least one horizontal track (“the lifting control rod 164 can be optionally locked into the raised position by the operator by moving handle 64 of lifting control rod 164 into slot 301,” column 6, lines 23-27; moving handle 64 is connected to rail 90, fig. 10A, on which the heating plates 190 rest, fig. 12).
Regarding claim 4, DeLeon teaches the height-adjusting mechanism (rails 140, 142, and 144, fig. 10A) and the width-adjusting mechanism (cross members 104 and 127, figs. 8 and 9) from each of the plurality of toasting compartments (plurality of food enclosures 76, fig. 1) being electrically connected (“the adjustments in the various movable arrays would be accomplished simultaneously by use of electric motors or other motorized or magnetic means of adjusting the position of each movable array,” column 2, lines 64-68; see also the levers and buttons for controlling the rails at the bottom of fig. 1).  DeLeon does not explicitly disclose a control unit.
However, in the same field of endeavor of toaster ovens, Goldberg teaches the control unit (controller 300, fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of DeLeon to include, a main controller 300, in view of the teachings of Goldberg, by using the control system, as taught by Goldberg, to control the heating, as taught by DeLeon, so that that the heating apparatus can be remotely operated, enabling precise cooking management, for example in senior-person households, where the more compact and versatile toaster oven combination necessitates less countertop space and uses less energy than traditional models (Goldberg, paras 0003-0004 and 0029).
Regarding claim 5, DeLeon teaches the plurality of toasting compartments each comprises at least one support tray (frameworks 108 and 128, figs. 8-9); and the at least one support tray being slidably mounted within each adjustable slot (using handles 62 and 66, figs. 8-9).
Regarding claim 7, DeLeon teaches the invention as described above but does not explicitly disclose a remote control; and the remote control being communicably coupled to the wireless multi-media module and the control unit.
However, in the same field of endeavor of toaster ovens, Goldberg teaches a remote control (“remote device,” para 0011); and the remote control being communicably coupled to the wireless multi-media module (wireless controller 328, fig. 5) and the control unit (controller 300, fig. 5; as shown in fig. 5; communications enabled by antenna 334).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of DeLeon to include, a main controller 300 and a wireless controller 328 , in view of the teachings of Goldberg, by using the control system, as taught by Goldberg, to control the heating, as taught by DeLeon, so that that the heating apparatus can be remotely monitored, enabling precise cooking management, for example in senior-person households, where the more compact and versatile toaster oven combination necessitates less countertop space and uses less energy than traditional models (Goldberg, paras 0003-0004 and 0029).
Regarding claim 8, DeLeon teaches the control interface comprises a plurality of physical controls (control rods 60, 62, 64, and 66 as well as selector buttons 42, 44, 46, and 48, fig. 1); the plurality of physical controls being mounted onto the first lateral side (construed as being the external surface of the bottom heater body 12 where the control rods and buttons are mounted); and the plurality of physical controls being electronically connected (“the adjustments in the various movable arrays would be accomplished simultaneously by use of electric motors or other motorized or magnetic means of adjusting the position of each movable array,” column 2, lines 64-68). DeLeon does not explicitly disclose a control unit.
However, in the same field of endeavor of toaster ovens, Goldberg teaches the control unit (controller 300, fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of DeLeon to include, a main controller 300, in view of the teachings of Goldberg, by using the control system, as taught by Goldberg, to control the heating, as taught by DeLeon, so that that the heating apparatus can be remotely operated, enabling precise cooking management, for example in senior-person households, where the more compact and versatile toaster oven combination necessitates less countertop space and uses less energy than traditional models (Goldberg, paras 0003-0004 and 0029).
	Regarding claim 9, DeLeon teaches the at least one storage slot (opening 30, fig. 16) traversing into the main housing (body 12, fig. 16); and the at least one storage slot being laterally positioned on a posterior side of the main housing (positioned on the underside of the body 12, fig. 16).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeLeon et al. (US-5584231-A) in view of Goldberg (US-20190282029-A1) and Joseph et al. (US-20130277353-A1) as applied to claim 1 above and further in view of Abukashef (US-20150114237-A1).
	Regarding claim 10, DeLeon teaches the invention as described above but does not explicitly disclose each of the plurality of toasting compartments further comprises a temperature sensor; the temperature sensor being mounted within the adjustable slot; and the temperature sensor being electronically connected to the control unit.
	However, in the same field of endeavor of toaster ovens, Abukashef teaches each of the plurality of toasting compartments further comprises a temperature sensor (para 0028); 
the temperature sensor being mounted within the adjustable slot (temperature sensor 11 is mounted in each of the toasting slots, fig. 5); and 
the temperature sensor being electronically connected to the control unit (para 0028).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of DeLeon to include, temperature sensors, in view of the teachings of Abukashef, where each toaster slot 2 had a temperature sensor 11, as taught by Abukashef, for each of the food enclosures 76, as taught by DeLeon, in order to detect the temperature of each piece of flabread or other food item within the plurality of toasting slot assemblies, so that the heating elements can be disengaged when it has been determined that the food item has reached the desired cooking temperature (Abukashef, para 0028).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeLeon et al. (US-5584231-A) in view of Goldberg (US-20190282029-A1) and Joseph et al. (US-20130277353-A1) as applied to claim 1 above and further in view of Miller et al. (US-1878968-A) and Greenfield (US-6116150-A).
Regarding claim 11, DeLeon teaches a crumb-collection tray (claim 4); 
a crumb-collection recess (opening 30, fig. 16; column 4, lines 45-47); 
the crumb-collection recess traversing into the main housing (the opening 30 is in the body 12, fig. 16); 
the crumb-collection recess being offset from a downward-facing side (lower edge 230, fig. 16) of the main housing (opening 30 is offset from lower edge 230, fig. 16); 
the crumb-collection tray being slidably mounted into the crumb-collection recess (“inserted” into the opening 30, fig. 16, column 4, line 49).
DeLeon does not explicitly disclose a carrying handle; the crumb-collection tray being positioned parallel to the plurality of toasting compartments; and the carrying handle being mounted onto a posterior side of the main housing.
However, in the same field of endeavor of toaster ovens, Miller teaches a carrying handle (carrying handle 15, fig. 1); and the carrying handle being mounted onto a posterior side of the main housing (positioned on top, fig. 1, which is construed as being a posterior side for DeLeon in fig. 15, such that the front open area 80, fig. 1, for DeLeon is considered to be the anterior side, referring to claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of DeLeon to include, a carrying handle 15, as taught by Miller, on top, as taught by Miller, of the body 12 for the toaster apparatus, as taught by DeLeon, in order to be able to carry the toaster, e.g., adapted for use by a tourist in connection with their automobile (Miller, column 1, lines 6-9).
DeLeon/Miller do not explicitly disclose the crumb-collection tray being positioned parallel to the plurality of toasting compartments.
However, in the same field of endeavor of toaster ovens, Greenfield teaches the crumb-collection tray (crumb catcher 68, fig. 3) being positioned parallel to the plurality of toasting compartments (toaster modules 20, 22, 24, and 26, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of DeLeon to include, a crumb catcher 68, in view of the teachings of Greenfield, by using the vertical orientation, as taught by DeLeon in fig. 2, such that each toaster module had its own crumb catcher, as taught by Greenfield, because a vertically-oriented toasting unit with horizontal slots takes up little counter space, and because the crumb catchers taught by Greenfield are located below each  toasting unit to prevent crumbs and other material from falling on the food being toasted below (Greenfield, column 1, lines 65-67; column 2, lines 7-12; Greenfield references DeLeon, column 1, lines 54-61).
	Response to Argument
Applicant's arguments filed 25 July 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of DeLeon combined with Goldberg and Joseph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/21/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761